        Case 1:18-cv-10741-ALC-DCF Document 3 Filed 11/16/18 Page 1 of 2


IH-32                                                                                 Rev: 2014· 1


                       United States District Court
                                   for the
                      Southern District of New York
                                Related Case Statement
                               full Caption of Later Filed Case:



BRANDON SANDERS

                   Plaintiff                                        Case Number

                                                      1:18-cv-10741
                      vs.

  CHECKR, INC.




                  Defendant

                               Full Caption of Earlier Filed Case:
                (including in bankruptcy appeals the relevant adversary proceeding)




. BRANDON SANDERS
                   Plaintiff                                        Case Number


                     vs.                           1:18-cv-10016

MAKESPACE LABS, INC.




                  Defendant




                                             Page 1
        Case 1:18-cv-10741-ALC-DCF Document 3 Filed 11/16/18 Page 2 of 2


IH·32                                                                                              Rev: 2014-1




    □
Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted In closure, e.g., voluntary
             Closed        dismissal, settlement, court decision. Also, state whether there Is an appeal
                           pending.)
    !;2:1    Open          (If so, set forth procedural status and summarize any court rulings.)

   Class action complaint filed on on October 30, 2018. Service was completed
   on November 2, 2018. The parties have stipulated to an extension of
   time for Defendant to answer or otherwise respond, until and including
   December 20, 2018.



Explain In detail the reasons for your position that the newly filed case is related to the
earlier filed case.
  In light of the factors set forth in Rule 13(a)(1) of the Division of Business Among
  Judges, Plaintiff Brandon Terrell Sanders has marked the above matter as related to
  the case of Brandon Terrell Sanders v. MakeSpace Labs, Inc., C.A. No.
  1:18-cv-10016-ALC (S.D.N.Y.). First, both cases involve the same plaintiff.
  Second, both cases arise from and share certain common events and transactions,
  namely Mr. Sanders' application for a job in May 2018 and the Defendants' use of
  consumer nformation about him with respect to his employment application. The
  cases will involve some of the same witnesses and evidence. As a result, there is
  substantial factual overlap.
   Third, both cases involve claims under the federal Fair Credit Reporting Act, 15
  U.S.C. § 1681 et seq. and the New York Fair Credit Reporting Act, N.Y. Gen. Bus.
  Law§ 380 et seq., and it is likely that the legal rulings in one case will impact the
  triable factual and legal issues in the other, especially as they pertain to statutory
  definition and coverage. Fourth, both cases are class actions, and there will likely
  be some overlap between the proposed classes. Fifth, assigning both cases to the
  same Judge will conserve Court resource and time, as the shared factual backdrop
  will eliminate the need for two Judges to learn and become acquainted with the
  same factual background and legal issues.




                                                                                  November 16, 2018
Signature:                                                                Date:
              Law Office of Adam G. Singer, PLLC
              One Grand Central Place, 60 E. 42nd Street, Suite 4600
Firm:         New York, NY 10165


                                                  Page 2
